      Case 2:19-cv-00042-AM-CW Document 1 Filed 08/02/19 Page 1 of 19
                                                                            FILED
 1                                                                        AUG   022019
                                                                      CLERK, US. DISTRICT CLERK
 2                                                                   WESTERN DISPROF TEXAS
                         UNITED STATES DISTRICT COURT                 y___________
 3                        WESTERN DISTRICT OF TEXAS                                    DEPUTY
                             SAN ANTOMO DIVISION
 4                                EL   RO
 5

 6   ALEJANDRO GOMEZ NUNES,                     Case No.
             Detainee, Uvalde Border
 7           Patrol Station
             By his next friend;                VERIFIED PETITION FOR WRIT
 8                                              OF HABEAS CORPUS
 9   LADY VANESSA MORENO
     NOLASCO,
10                                                DR 19CV004 2
                 Petitioner,
11               As next friend of Alejandro
                 Gomez Nufles,
12
           V.
13
     KEVIN K. MCALEENAN, Acting
14   Secretary, United States Department of
     Homeland Security; MARK
15   MORGAN, Acting Commissioner,
     United States Customs and Border
16   Protection; FELIX CHAVEZ, Chief
     Border Patrol Agent, Del Rio Sector;
17   CESAR ESCAJEDA, Chief Border
     Patrol Agent, Uvalde Station,
18
                 Respondents.
19
20
21

22                                  INTRODUCTION
23   1.    Petitioner seeks a Writ of Habeas Corpus on behalf of and as next friend to
24   her common-law husband, Ale] andro Gomez Nuñes ("Mr. Gomez"), because
25   Respondents have held Mr. Gomez (Petitioner's husband) virtually
26   incommunicado for the last 25 days. See Padilla v. Rumsfeld, 352 F.3d 695, 703-
27   04 (2d Cir.2003), rev 'd on other grounds, 542 U.S. 426 (2004) (finding
28
       Case 2:19-cv-00042-AM-CW Document 1 Filed 08/02/19 Page 2 of 19


 1    inaccessibility for purposes of next friend standing when petitioner being held
 2    "incommunicado" and therefore unable to file the petition on his own behalf).
 3   12      Mr. Gomez is a 22-year-old man imprisoned by the federal government
 4    under color of the immigration laws. Federal authorities arrested him on July 5,
 5    2019    nearly one month ago. Through this petition he seeks immediate release
 6    from his incarceration. His continued imprisonment is unlawful because of the
 7    confluence of three separate unlawful government practices: First, Respondents
 8    have held Mr. Gomez virtually incommunicado. He had no contact with the
 9    outside world for the first twenty days of his incarcerationincluding from family
10    and   counseland since then has been permitted him only one three-minute phone
11    call with his attorney and a two-minute call with his wife. Second, although
12    Respondents have ostensibly held Mr. Gomez under color of the immigration laws,
13    they have incarcerated him for nearly a month without issuing a charging
14    document and without taking steps to determine whether he is entitled to remain in
15    the United States. Even as of today, they have assigned no deportation officer to
16    his case, and appear nowhere near scheduling him for a bond hearing before an
17    Immigration Judge. Third, they have imprisoned him with no charges in the Border
18    Patrol's temporary holding facility, a facility not appropriate for overnight stay
19    let alone for a month-long incarceration.
20    3.     Under these unique circumstances, the Constitution requires his immediate
21    release from further imprisonment.
22    4.     At a minimum, this Court should order Mr. Gomez's immediate release
23    unless, within 24 hours, Respondents charge him under the immigration laws and
24    begin processing his case, and move him to a facility appropriate for longer-term
25    confinement.
26                             JURISDICTION AND VENUE
27   III     This Court has subject matter jurisdiction pursuant to 28 U.S.C.   §   2241
28    (habeas corpus); 28 U.S.C.   §   1651 (All Writs Act); 28 U.S.C. § 1331 (federal-

                                                  2
          Case 2:19-cv-00042-AM-CW Document 1 Filed 08/02/19 Page 3 of 19


 1
      question jurisdiction); Article I, Section 9, Clause 2 of the U.S. Constitution (the
 2    Suspension Clause); and Article III of the U.S. Constitution.
 3   Ir        Venue is proper in the Western District of Texas pursuant to 28 U.S.C.       §
 4    1391 (b)(2) and (e)( 1 )(B) because a substantial part   of the events or omissions
      giving rise to this claim have transpired here, as Mr. Gomez is incarcerated here.
 6    28 U.S.C.    §   139 1(b)(1), (e)(1)(A). Venue is also proper because Respondents are
      officers or employees of the United States acting in their official capacities.
 8    Additionally, venue is proper under the habeas statute because the federal
 9    Respondents with custody over Mr. Gomez reside in this district.       See   28 U.S.C.    §
10    2243; Rumsfeld v. Padilla, 542 U.S. 426, 45 1-52 (2004) (Kennedy, J., concurring).
11                                            PARTIES
12 17.        Lady Vanessa Moreno Nolasco (Ms. Moreno) is the wife of Mr. Gomez and
13    seeks a Writ of Habeas Corpus as next friend and on his behalf.
14    8.      Alejandro Gomez Nufles (Mr. Gomez) is currently incarcerated at the
15    Uvalde Border Patrol Station in Uvalde ("Uvalde BP Station" or "Station"), Texas
16    by U.S. Customs and Border Protection ("CBP"). He has been imprisoned since
17    July 5,2019.
18    9.      Respondent Kevin K. McAleenan is the Acting Secretary of the Department
19    of Homeland Security. Acting Secretary McAleenan has legal custody of Mr.
20    Gomez. He is named in his official capacity.
21    10.     Respondent Mark Morgan is the Acting Commissioner of CBP. Acting
22    Commissioner Morgan has legal custody of Mr. Gomez. He is named in his official
23    capacity.
24    11.     Respondent Felix Chavez is Chief Patrol Agent of the Border Patrol's Del
25    Rio Sector, which operates the Uvalde field station. He has legal custody of Mr.
26    Gomez. He is named in his official capacity.
27
28
          Case 2:19-cv-00042-AM-CW Document 1 Filed 08/02/19 Page 4 of 19


 1       112.   Respondent Cesar Escajeda is Chief Border Patrol Agent of the Border
 2       Patrol's Uvalde Station. He has legal custody of Mr. Gomez. He is named in his
 3       official capacity.
 4                                              FACTS
 5       113.   Alejandro Gomez Nufles came to the United States fleeing persecution in his
 6       home country of Honduras with his common-law wife, Lady Vanessa Moreno
 7       Nolasco, and Ms. Moreno's young daughter.
 8       14.    On July 5, 2019, Mr. Gomez and his family were apprehended near the
 9       Eagle Pass Port of Entry. Border Patrol officers then arrested Mr. Gomez and
10       separated him from his family.
11       15.    Respondents have kept Mr. Gomez jailed at the Uvalde BP Station since that
12       date, July 5, 2019.
13       Conditions at the Uvalde BP Station Are Horrific
14       16.    Respondents have held Mr. Gomez and others detained at the Uvalde BP
15   I   Station under horrific conditions.
16       17.    The notoriously abysmal conditions of BP stations throughout the country
17       are well-documented in federal litigation and third-party reports. These facilities,
18       termed "hieleras" (Spanish for "freezers") are typically small, concrete rooms with
19       concrete or metal benches.' In Customs and Border Protection's own words, these
20       facilities are "not designed for sleeping": they have no beds and showers are not
21       guaranteed.2   Nevertheless, Border Patrol routinely imprisons individuals in Border
22
23       'Cantor, Guillermo, Detained Beyond the Limit: Prolonged Confinement by U.S.
24       Customs and Border Protection Along the Southwest Border, American
         Immigration Council, 1, (Aug. 2016)
25       https ://www.americanimmigrationcouncil.org!
26       sites/default/files/research!detained_beyond_the_limit.pdf.
         2Id at 1 & n.7, 4 & n.18; see also Abigail Hauslohner and Maria Sacchetti,
27       "Hundreds of Minors held at U.S. border facilities are there beyond legal time
28       limits." The Washington Post, May 30, 2019 (quoting one CBP officials describing
                                                                                          (cont'd)
          Case 2:19-cv-00042-AM-CW Document 1 Filed 08/02/19 Page 5 of 19


         Patrol field stations for days or   weeks.3   An ACLU review of FOIA documents
 2   I
         from 2009-2014 from Border Patrol holding facilities along the Southern border
 3       revealed "horrific detention conditions: children held in freezing rooms with no
 4       blankets, food, or clean water; forced to sleep on concrete floors or share
 5       overcrowded cells with adult strangers; [and] denied necessary medical care."4
 6       Many individuals are suffering severe mental distress due to the extreme
 7       conditions under which they are detained.
 8       18.    Courts across the country have made factual findings about the horrific
 9       conditions in Border Patrol holding facilities. For example, the District Court of
10       Arizona in Doe v. Kelly granted, and the Ninth Circuit affirmed, a preliminary
11       injunction ordering Border Patrol to address grave deficiencies in the Tucson
12       Sector stations' holding facilities. 878 F.3d 710, 716 (9th Cir. 2017) (detailing
13       unsanitary and unsafe conditions); see also Flores     v.   Sessions, No. 85-4544, ECF
14       No. 459-1 (C.D. Cal. July 16, 2018) (July 2018 Memorandum of Points and
15       Authorities in Support of Plaintiffs' Motion to Enforce Settlement detailing
16       physical and verbal assault, unsanitary drinking water, inedible food, freezing cell
17       temperatures, and inadequate sleeping conditions in ICE detention centers and
18       Border Patrol stations).
19
         the agency's Rio Grande Valley facilities as saying "I have no beds. . . Our
20       facilities are not built for long-term holding[.]").
21         See Abigail Hauslohner and Maria Sacchetti, Hundreds of Minors held at U.S.
         border facilities are there beyond legal time limits The Washington Post (May 30,
22       201 9),https ://www.washingtonpost.comlimmigrationlhundreds-of-minors-held-at-
23       us-border-facilities-are-there-beyond-legal-time-limits/20 19/05/30/381 cf6da-823 5-
          11 e9-bce7-40b4 105 f7cao_story.html?utm term=.6400c9454d3 6
24         ACLU of San Diego and Imperial Counties et al., Neglect and Abuse of
25       Unaccompanied Immigrant Children by U.S. Customs and Border Protection, 3,
         (May 2018) https ://www. aclusandiego .org/civil-rights-civil-liberties/ (reviewing
26       FOIA documents describing "horrific detention conditions: children held in
27       freezing rooms with no blankets, food, or clean water; forced to sleep on concrete
         floors or share overcrowded cells with adult strangers; [and] denied necessary
28       medical care")

                                                        5
          Case 2:19-cv-00042-AM-CW Document 1 Filed 08/02/19 Page 6 of 19


 1       Immigrants at the Uvalde BP Station Are Denied Any Opportunity to Seek
 2   I   their Release
 3 11W          Although ostensibly held under color of immigration law, Mr. Gomez has
 4       not been afforded any of the process available under those laws. No one has issued
 5       a Notice to Appear, the charging document that initiates removal proceedings. He
 6       has not been assigned a Deportation Officer. No one has made an initial custody
 7       determinationthe determination as to whether he must remain in government
 8       custody pending a determination on his right to remain in the United States, or
 9       instead may be released on recognizance or bondor afforded him the opportunity
10       to seek review of that determination before an Immigration Judge.
11       20.   According to the agents at the Uvalde BP Station, the soonest Mr. Gomez
12       (and others in his position) will have an opportunity to contest his continued
13       incarceration is upon his transfer to ICE custody.
14                            LEGAL BACKGROUND AND CLAIMS
15   121.          "Freedom from imprisonmentfrom government custody, detention, or
16       other forms of physical restraintlies at the heart of the liberty that [the Due
17       Process] Clause protects." Zadvydas    v.   Davis, 533 U.S. 678, 690 (2001). Mr.
18       Gomez is entitled to release under the Due Process Clause because Respondents
19       have violated his rights in three related respects.
20             A. Mr. Gomez's Incommunicado Detention Violates the Due Process
21                   Clause
22 122.        Respondents' conduct violates the Fifth Amendment's universal prohibition
23       against holding a prisoner incommunicado. See, e.g., Oregon v. Elstad, 105 S.Ct.
24       1285, 470 U.S. 298, 84 L.Ed.2d 222, 53 U.S.L.W. 4244 (1985); Turner v.
25       Commonwealth of Pennsylvania, 338 U.S. 62, 69 S.Ct. 1352, 93 L.Ed. 1810
26       (1949).
27
28
        Case 2:19-cv-00042-AM-CW Document 1 Filed 08/02/19 Page 7 of 19


 1   123.    Mr. Gomez also has a statutory right to defend himself in removal
 2   proceedings, assuming they are initiated against him, and to petition the
 3   government for any benefits he may be entitled to.        8   U.S.C.   §   1229a(b)(4).
 4            Here, Mr. Gomez was held essentially incommunicado for twenty days,
 5   apart from one phone call he tried to make to his father-in-law, who did not
 6   answer. Mr. Gomez's family had no idea of his whereabouts.
 7   25.     On July 29, 2019, the   twenty-first   day of his detention, Mr. Gomez's
 8   attorney, Ms. Hoffmann, was able to have a three-minute conversation with him.
 9   She was also able to pass him his wife's U.S. phone number, who he then spoke to
10   for two minutes. Since that day, Mr. Gomez has again been held incommunicado.
11   He has not been able to speak with his family to ease their (and his) anxiety, and
12   they rightfully fear for his safety given the conditions of his confinement.
13   26.     Because Mr. Gomez has effectively been denied all access to the outside
14   world for the vast majority of his incarceration, and because he is currently being
15   held incommunicado, his detention violates the Due Process Clause.
16   27.      Similarly, Respondents' time limitation on attorney access interferes with
17   Mr. Gomez's attorney-client relationship in violation of his right to Due Process.
18           B. Mr. Gomez's Detention Violates the Due Process Clause Because
19              Respondents Have Held Him Without Charge and Unreasonably
20              Prolonged His Confinement
21 IP        Mr. Gomez's continued incarceration is also unlawful because Respondents
22   have yet to charge Mr. Gomez, even though he has been in their custody for the
23          month.   This failure to act contravenes governing immigration laws and
24   regulations, which require immigration officers to proceed against people they
25   arrest "without unnecessary delay." 8 U.S.C.       §   1357(a)(2); 8 C.F.R.      §   287.3(d)
26   (requiring that a determination as to continued custody and the issuance of a notice
27   to appear ordinarily be made "within 48 hours" and, under certain exigent
28   circumstances, "within an additional reasonable period of time").

                                                    7
      Case 2:19-cv-00042-AM-CW Document 1 Filed 08/02/19 Page 8 of 19


 1   129.      Even in terrorism cases, Congress has required the government to charge
 2    people held under color of the Patriot Act's immigration provision in seven days,
 3    and mandated release where no charges are brought within that time. 8 U.S.C.        §
 4    1   226a(a)(5).
 5   IfsJ      Where the government fails to pursue removal proceedings, continued
 6    immigration detention loses any connection to its sole legitimate purpose
 7    determining whether the government has a legal basis for deportation. Demore v.
 8   Kim, 538 U.S. 510, 532-33 (2003) (Kennedy, J., concurring). Such unreasonable
 9    delay renders further detention excessive, rather than reasonable, in relation to its
10   purpose.
11    31.     Following Zadvydas and Demore, every circuit court of appeals to confront
12   the issue has found either the immigration statutes or due process require a hearing
13    for noncitizens subject to unreasonably prolonged detention pending removal
14   proceedings. See Sopo     v.   US. Attorney Gen., 825 F.3d 1199 (11th Cir.
15   2016)(detention under 8 U.S.C. § 1226(c)); Reid v. Done/an, 819 F.3d 486 (1st Cir.
16   2016)(8 U.S.C. § 1226(c)); Lora v. Shanahan, 804 F.3d 601 (2d Cir. 2015)(8
17   U.S.C. § 1226(c)); Rodriguez v. Robbins (Rodriguez III), 804 F.3d 1060 (9th Cir.
18   2015)(8 U.S.C. § 1226(c) and 8 U.S.C. § 1225(b)); Diop v. ICE/Homeland Sec., 656
19   F.3d 221 (3d Cir.201 1)(8 U.S.C. §1226(c)); Diouf v. Holder (Dioufll), 634 F.3d
20    1081(8 U.S.C. §1231(a)); Ly v. Hansen, 351 F.3d 263 (6th Cir. 2003)(8 U.S.C.
21   § 1226(c))(requiring   release when mandatory detention exceeds a reasonable period
22   of time).
23   32.      Courts in the Fifth Circuit have also applied the canon of constitutional
24   avoidance to limit prolonged mandatory detention under Section 1226(c). See
25   Ramirez v. Watkins, No. 10-cv-126, 2010 WL 6269226 (S.D. Tex. Nov 03, 2010).
26   33.      As the government itself stated in recent Supreme Court litigation,
27   unreasonable delay "in pursuing and completing" removal proceedings "may
28   indicate that continued detention is actually for an impermissible collateral purpose
          Case 2:19-cv-00042-AM-CW Document 1 Filed 08/02/19 Page 9 of 19


 1       (or no purpose at all)." Brief of Petitioners at 48, Jennings v. Rodriguez, No. 15-
 2       1204 (Aug. 26, 2016) (internal quotation marks omitted).
 3   II        Respondents have further violated Mr. Gomez's rights by prolonging his
 4       incarceration without a determination that his detention is necessary to prevent
 5       danger or flight, as required by law.
 6   I   35.   The Due Process Clause guarantees that all noncitizens must be free from
 7       detention that is arbitrary or capricious. See Mathews   v.   Diaz, 426 U.S. 67, 77, 87
 8       (1976) (confirming that those "whose presence in this country is unlawful,
 9       involuntary, or transitory" have due process rights). In order to comply with the
10       Due Process Clause, detention must therefore be reasonable in relation to its
11       purpose. Jackson v. Indiana, 406 U.S. 715, 738 (1972). In the immigration context,
12       the basic purposes of detention are to prevent flight and danger while the
13       deportation case is being litigated and, if the government wins, to ensure the
14       detainee appears for removal. See Zadvydas, 533 U.S. at 699 (explaining the
15       relevant detention statute's "basic purpose" as "to assure the alien's presence at the
16       moment of removal").
17       36.   For the past month, the government has taken literally no steps to determine
18       whether Mr. Gomez is a danger or a flight risk, or whether he is entitled to remain
19       in the United States. The government has not issued Mr. Gomez a Notice to
20       Appear, assigned a deportation officer to his case, conducted a custody
21       determination to determine if his confinement is necessary, permitted Mr. Gomez
22       to obtain review of his custody status by an Immigration Judge, or taken any other
23       steps to permit the adjudication of his claimed right to remain in this country. Mr.
24       Gomez's continued incarceration violates the Due Process Clause, and release is
25       warranted.
26             C. Mr. Gomez's Incarceration Violates the Due Process Clause Because
27                 the Conditions of His Imprisonment Constitute Punishment
28
      Case 2:19-cv-00042-AM-CW Document 1 Filed 08/02/19 Page 10 of 19


 1   137.      Respondents have imprisoned Mr. Gomez under punitive conditions of
 2   confinement, even though he is not subject to punishment for any crime. This
 3   Iviolates the Fifth Amendment. Wong Wing v. United States, 163 U.S. 228, 236-38
 4   (1896).
 5 IM          "[I]f a restriction or condition is not reasonably related to a legitimate goal
 6          if it is arbitrary or purposeless   a court permissibly may infer that the purpose
 7   of the governmental action is punishment that may not constitutionally be inflicted
 8   upon detainees qua detainees." Belly. Wolfish, 441 U.S. 520, 539, 99 S.Ct. 1861,
 9   1874 , 60 L.Ed.2d 468 (1979)(footnote omitted).
10   39.       The conditions under which Respondents have incarcerated Mr. Gomez
11   leave no doubt that they intend to punish him. Mr. Gomez has no access to a bed,
12   limited access if any to a shower or other hygiene items, limited access if any to
13   hot food, and no access to medical care. See supra pp. 4-5.
14   40.       Whereas it was previously the Border Patrol's position that "a detainee
15   should not be held for more than 12        hours,"5   in 201 5with no intervening change
16   in the conditions of its holding      centersthe agency "updated"     its standards: now,
17   "[d]etainees should generally not be held for longer than 72 hours in CBP hold
18   rooms or holding facilities." U.S. Customs and Border Protection, "National
19   Standards of Transport, Escort, Detention, and Search (Oct. 2015) (emphasis
20   added).6

21   41.        Mr. Gomez's detention far exceeds the legal limit and CBP's own policy.
22   42.       Because the conditions of and motivation for Mr. Gomez's incarceration
23   render it punitive, his continued incarceration violates the Due Process Clause.
24
25     U.S. Border Patrol Chief David Aguilar, U.S. Border Patrol Policy, Subject:
     Detention Standards, January 31, 2008, 3 at 6.2.1,
26   https :Ilwww. documentcloud.org/documents/8 18095 -bp-policy-on-hold-rooms-and-
27   short-term- custody.html.
     6
       Available at: https :I/www.cbp . gov/sites/default/files/assets/documents/20 17-
28   Sep/CBP%2OTEDS%2OPolicy%200ct2O 15 .pdf.

                                                    10
         Case 2:19-cv-00042-AM-CW Document 1 Filed 08/02/19 Page 11 of 19


 1   I   II.      Under the Unique Facts of This Case, the Due Process Clause Requires
 2                Mr. Gomez' s Immediate Release
 3   IJ           The Court should order Mr. Gomez's immediate release to remedy the due
 4       process violations described above.
 5   IE!          No other court or administrative tribunal can provide Mr. Gomez any relief
 6       Under ordinary circumstances, Mr. Gomez could seek relief from the
 7       government's unreasonable delay in pursuing his removal case by filing a motion
 8       to terminate in immigration court.   See, e.g., In re   Qayyum, 2004 WL 848576

 9       (B.I.A. Feb. 25, 2004) (considering motion to terminate on this basis and finding,
10       on the facts of that case, no unreasonable delay). However, Respondent has no
11       access to the immigration courts because he has not been charged. Even after 25
12       days of imprisonment, Mr. Gomez has yet to be issued a Notice to Appear.
13       45.      Respondents have proven themselves fundamentally unable to provide even
14       rudimentarily safe conditions of confinement for Mr. Gomez at the Uvalde BP
15       Station. Under these dire circumstances, any remedy short of immediate release
16       would be insufficient. Simply put, Mr. Gomez carmot wait.
17       46.      If the Court declines to order Mr. Gomez's release, it should, at a minimum
18       order that he be released unless Respondents, within 24 hours, charge Respondent
19       via a Notice to Appear, transfer him to a nearby ICE Processing Center, make a
20       custody determination in his case, and arrange for prompt review of that
21       determination by an Immigration Judge (if the initial determination does not result
22       in his release).
23                                      CLAIMS FOR RELIEF
24                                            COUNT ONE
25             (Detention in Violation of the Procedural Due Process Guaranteed by the
                                Fifth Amendment to the Constitution)
26
         47.      Petitioner realleges and incorporates by reference the allegations made
27
         above.
28

                                                    11
         Case 2:19-cv-00042-AM-CW Document 1 Filed 08/02/19 Page 12 of 19


 1   II           The Fifth Amendment provides, "No person shall be.     . .   deprived of life,
 2       liberty, or property, without due process of law." Procedural due process requires
 3       individualized proceedings to provide adequate notice and a reasonable
 4       opportunity to respond to the charges resulting in confinement.
 5   IEJ          To justify Petitioner's ongoing prolonged detention, due process requires
 6       that the government establish, at an individualized hearing before a neutral
 7       decisionmaker, that Petitioner's detention is justified by clear and convincing
 8       evidence of flight risk or danger, even after consideration whether alternatives to
 9       detention could sufficiently mitigate that risk.
10       50.      Mr. Gomez has not been charged with a Notice to Appear or indeed any
11       charges. He has no way of contesting his confinement apart from the instant
12       petition. Respondents have violated his procedural due process rights.
13                                           COUNT TWO
14
               (Detention in Violation of the Laws and Regulations of the United States)
         51.      Petitioner realleges and incorporates by reference the allegations made
15
         above.
16
         52.      CBP standards state that: "Detainees should generally not be held for longer
17
         than 72 hours in CBP hold rooms or holding facilities." U.S. Customs and Border
18
         Protection, "National Standards of Transport, Escort, Detention, and Search (Oct.
19
         2015) (emphasis added).
20
         53.      Mr. Gomez has been held for twenty-five days at the Uvalde border station.
21
         He shares a room with 17 other men and one toilet with no privacy. The lights are
22
         always on, making sleep difficult to impossible. The length of his detention in such
23
         conditions far exceeds CBP's own policy.
24
                                           COUNT THREE
25
                  (Detention in Violation of the Substantive Due Process Guaranteed
26                           by the Fifth Amendment to the Constitution)
27   IIi,         Petitioner realleges and incorporates by reference the allegations made
28   I   above.

                                                    12
      Case 2:19-cv-00042-AM-CW Document 1 Filed 08/02/19 Page 13 of 19


 ii   55.   Substantive due process requires the government have a legitimate purpose
 21 in restricting an individual's liberty by detaining or incarcerating them.
 3    56.   Because there is no reasonable relation between Mr. Gomez's detention and
 4    a government interest, because Mr. Gomez has effectively been denied all access
 5    to the outside world for the vast majority of his incarceration, and because the
 6    conditions of and motivation for Mr. Gomez' s incarceration render it punitive, his
 7    continued incarceration violates the Due Process Clause.
 8                                  REQUEST FOR RELIEF
 9    57.   Petitioner respectfully requests that this Court:
10          a. Assume jurisdiction over this matter;
11          b. Issue the writ of habeas corpus and order Respondents to show cause,
12               within three days of filing this petition, why the relief Petitioner seeks
13               should not be granted; and set a hearing on this matter within five days of
14               Respondents' return on the order to show cause, pursuant to 28 U.S.C.        §
15               2243;
16          c. Order Mr. Gomez's immediate release; or,
17          d. In the alternative, order Mr. Gomez's release unless Respondents, within
18               twenty-four hours, charge Respondent via a Notice to Appear, transfer
19               him to a nearby ICE Processing Center, make a custody determination in
20               his case, and arrange for prompt review of that determination by an
21               Immigration Judge (if the initial determination does not result in his
22               release);
23          e. Grant Petitioner attorneys' fees; and
24          f.   Order any other relief that the Court deems just and equitable.
25
26                                             Respectfully submitted,
27
28 IDated: August 1,2019                       Is! Karen Hoffinann



                                                 13
     Case 2:19-cv-00042-AM-CW Document 1 Filed 08/02/19 Page 14 of 19

                                       Karen Hoffmann (motion for pro hac vice
 1                                     admission to be flIed)
                                       SYRENA LAW
 2                                     128 Chestnut Street, Suite 301A
                                       Philadelphia PA 19106
                                       Tel: (412) 916-4509
                                       karen@syrenalaw.com

 5

 6
 7
                                       Curtis lioebbler (1'X Bar No.24105187)
 8                                     REFUGEE AND IMMIGRANT CENTER
                                       FOR EDUCATION AND LEGAL
 9                                     SERVICES (RAICES)
                                       802 Kentucky Avenue
10                                     San Antonio, TX 78201
                                       Tel: (210) 226-7722
11                                     curtis.doebb1erraicestexas.org
12
                                       Attorneys for Petitioner
13

14
15

16

17

18

19

20
21
22
23
24
25
26
27
28

                                         14
     Case 2:19-cv-00042-AM-CW Document 1 Filed 08/02/19 Page 15 of 19


 1
                  VERIFICATION PURSUANT TO 28 U.S.C. SECTION 2242

 2         I, Karen Hofflnann, hereby verify under penalty of perjury pursuant to 28
 3
     U.S.C.   §   1746 that the factual allegations in the foregoing petition are true and
 4
 5   correct, on information and belief.

 6
     Dated: July 31, 2019                       is/Karen Hoffmaim
 7                                              Karen Hoffmann (motion for pro hac vice
                                                admission to be filed)
 8                                              SYRENA LAW
                                                128 Chestnut Street, Suite 301A
 9                                              Philadelphia PA 19106
                                                Tel: (412) 916-4509
10                                              karensyrenalaw.com
11

12                VERIFICATION PURSUANT TO 28 U.S.C. SECTION 2242
13         I, Curtis Doebbler, hereby verify under penalty of perjury pursuant to 28
14
     U.S.C.   §   1746 that the factual allegations in the foregoing petition are true and
15

16   correct, on information and belief.

17
     Dated: August 1,2019
18                                              Curtis Doebbler (TX Bar No.24105187)
                                                REFUGEE AND IM1tvIIGRANT CENTER
19                                              FOR EDUCATION AND LEGAL
                                                SERVICES (RAICES)
20                                              802 Kentucky Avenue
                                                San Antonio TX 78201
21                                              Tel: (210) 26-7722
                                                curtis.doebblerraicestexas.org
22
23
24
25
26
27
28

                                                  15
        Case 2:19-cv-00042-AM-CW Document 1 Filed 08/02/19 Page 16 of 19

        Karen Hoffmann (motion for pro hac
  1     vice admission to be filed)
        SYRENA LAW
 2      128 Chestnut Street, Suite 301A
        Philadelphia, PA 19106
 3      Tel: (412) 916-4509
        karen@syrenalaw. corn
 4
        Curtis Doebbler (TX Bar No.
 5      24105 187)
        REFUGEE AND IMMIGRANT
 6      CENTER FOR EDUCATION AND
        LEGAL SERVICES (RAICES)
        802 Kentucky Avenue
        San Antonio, TX 78201
        Tel: (210) 226-7722
        curtis.doebblerraicestexas.org
        Attorneys for Petitioner
It'll
11

12                          UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
13

El
15      ALEJANDRO GOMEZ NUNES,                      Case No.
                Detainee, Uvalde Border
16              Patrol Station
                By his next friend;                 [PROPOSED] ORDER TO SHOW
                                                    CAUSE
18      VANESSA MORENO,
19                   Petitioner,
                     As next friend of Alej andro
                                                     DR 19CVO 042
20                   Gomez Nufles
21            v.
22      KEVIN K. MCALEENAN, Acting
        Secretary, United States Department of
23      Homeland Security; JOHN P.
        SANDERS, Acting Cornmissioner,
24      United States Customs and Border
        Protection; FELIX CHAVEZ, Chief
25      Border Patrol Agent, Del Rio Sector,
26                   Respondents.
27
k:I
     Case 2:19-cv-00042-AM-CW Document 1 Filed 08/02/19 Page 17 of 19


 1            The Court, having reviewed the Verified Petition for Habeas Corpus,
 2   HEREBY ORDERS:
 3            (1)   Respondents shall show cause, within three days of filing this
 4                  petition, why the relief Petitioner seeks should not be granted,
 5                  pursuant to 28 U.S.C.   §   2243.
 6            (2)   The parties shall appear for a hearing on this matter within five days
 7                  of Respondents' return on this Order, pursuant to 28 U.S.C. § 2243.
 8            (3)   Respondents shall immediately release Mr. Gomez; or,
 9            (4)   In the alternative, Respondents shall, within twenty-four hours,
10                  charge Respondent via a Notice to Appear, transfer him to a nearby
11                  ICE Processing Center, make a custody determination in his case,
12                  and arrange for prompt review of that determination by an
13                  Immigration Judge (if the initial determination does not result in his
14                  release).
15

16
     Dated:                2019
17                                                      United States District Court Judge
18

19

20
21

22
23
24
25
26
Al
     Case 2:19-cv-00042-AM-CW Document 1 Filed 08/02/19 Page 18 of 19


 1
                                  CERTIFICATE OF SERVICE
 2         I hereby certify that the foregoing petition and its attached exhibits were
 3
     served on all counsel via the CMIECF system on August      1,   ?019.
 4

 5   IDated: August   1,   2019
                                                   Curtis Dekb1er
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                 I I              S    Sf51 I  &        I       '   I_flS                                                    78840
                                                                                                                                                                                                           R2TO7N1 53219-07




                                           n;(PLEAaEPRINT)
                                                                                       PHONE(2.C,)

                                                                                                                                                 I
                                                                                                                                                     Ju%1ull:vy.(o3uJfI
                                            çl\4.                                                                                                              USPS° Corporate Acct                                  Agency Acct, No, or Postal Service" Acct, No,



                                                                                             ""r,t                     U)                                                                                  jederal

                                                                                                                                                             1-Day                             02-Day                        0 Id/italy                     U oPo
                                                                                                                                                     P0   P Code                           Scheduled Deivery Dale           Poaiape
                                                                                                                                                                                           (MM/DO 'I)


                                  Purchases Return Receipt service. It the boo is not checked, the Postal Service will leave the item in the addreuune'L
                                  mail receptacle orottrer secure location without attempting to Obtain the addressees
                                                                                                                                                         72c -
                                                                                                                                                         Date Accepted (MM/DON/I
                                                                                                                                                                                              ____________________
                                                                                                                                                                                           Scheduled DeliveryTime
                                                                                                                                                                                                                                      ç cD
                                                                                                                                                                                                                            ____________
                                                                                                                                                                                                                            Ivaurauce Pee
                                                                                                                          signature on delivery                                                                                                    COD Pee
                                  Delivery OptIons                                                                                                                                         010:30 AM       0 3:00PM
                                                                                                                                                                                                  t'IOON
                                     o No Saturday Delivery (delivered next business day)
                                                                                                                                                      O\c            ,   ('j,              412
                                     o Sunday/Holiday Delivery Required (additional fee, where available')                                           --                                                                       ________
                                                                                                                                                     Time Accepted                        10:30 AM Delivery Fee             Return Receipt Fee
                                     o 10:30 AM Delivery Required (additional fee, where
                                                                                          available')                                                                                                                                             Live Animal
                                       'Refer                                                                                                                                     AM
                                                 to USPScom' or local Post Office" for availability.                                                                                                                                              Tr000pcirialionr Fee
                                  TO:(PLEASEPJUNT)
                                                                                      PHONE(           O)
                                                                                                            .()              71:c¼(                                                       $                                                       $
                                                                                                                                                                                74
SEy1NTRNATIgNALLY,                                          4---*                                                                                    SpedalHandliog/Fru0ile/              Suaday/HolidayPremium
T)MS%ECLATI0N                           us                  -
                                                                  (:054c-                                                                                                    :

?MAY?'BE REQ'UIRED.                                                                                         .       qk L                             $                                    $
                                                                                                                                                  Wei9ht                         t Rate AcceptanceEmplayua Initials

                                                                                                                                                                 ba              uze

                                  ZIP   4° (u_a ADDRESSES ONLY)
                                                                                                   -                                              Delivery Attempt                                           Employee Signature
                                                                                                                                                                         (MM/DDPy[Tjru

                                    For pickup or USPS Tracking"-, visit USPS.com or call 800-222-1811.                                                                                                      Employee Signature
                                    $100.00 insurance Included.                                                                                                                                     DAM
ly 2013 OD: 12.5 x 9.5
                                  I"'"'
                                                  EL              Orws                uv
                                                                                                                                                                                                                                                                         Case 2:19-cv-00042-AM-CW Document 1 Filed 08/02/19 Page 19 of 19




                                                                                                                                                                                        res POS5o
IIUIIHhIIIIHIIHhIU
                                                                                                                                                                                                                                 UNITEDST/ITES
0001000006               VISIT US AT USPS.COM®
                         ORDER FREE SUPPLIES ONLINE                                                                                                                                    * * * * * * 4*
                                                                                                                                                                                                                                 POST/IL SERVIcE®
